Cuyahoga App. No. 80361, 2002-0hio-6315. This cause is pending before the court as an appeal and cross-appeal from the Court of Appeals for Cuyahoga County. Upon consideration of appellee/erossappellant’s motion to clarify the court’s July 30, 2003 order and motion to set briefing schedule,
IT IS ORDERED by the court that the motions be, and hereby are, granted.
Whereas this court previously allowed the cross-appeal only on Proposition of Law No. I, as that proposition appeared in appellee/eross-appellant’s jurisdictional memorandum filed February 5, 2003, it is further ordered that the cross-appeal shall be limited to that issue.
IT IS FURTHER ORDERED that appellant/cross-appellee shall file its first merit brief within 40 days of the date of this entry and that the parties shall otherwise proceed in accordance with S.Ct.Prae.R. VI.
Resnick, F.E. Sweeney and O’Connor, JJ., dissent.